



COURT OF APPEAL FOR ONTARIO

CITATION: Middlesex Condominium Corporation
    229 v. WMJO Limited, 2014 ONCA 203

DATE: 20140317

DOCKET: M43095 (C57409)

Juriansz, Pepall and van Rensburg JJ.A.

BETWEEN

Middlesex Condominium Corporation 229

Plaintiff (Respondent/Appellant in Appeal)

and

WMJO
    Limited, Ayerswood Development Corporation, Middlesex

Condominium
    Corporation 282, Middlesex Condominium

Corporation 492 and
    Middlesex Condominium Corporation 500

Defendants (Moving Parties/Respondents in Appeal)

Paul Morrissey, for the appellant

Scott Turton, for the respondents

Heard and released orally: March 3, 2014

On appeal from the order of Justice Kelly A. Gorman of
    the Superior Court of Justice, dated June 27, 2013.

ENDORSEMENT

[1]

The respondents move to quash this appeal on the basis that the
    appellant seeks to appeal an interlocutory order.

[2]

The order below dismissed the appellant's summary judgment motion. In
    reaching her conclusion the motion judge analyzed the applicable legal
    principles.

[3]

This court has decided in
Ashak v. Ontario (Family
    Responsibility Office
), 2013 ONCA 375, 363 D.L.R. (4th) 322, at para. 11, that
    if a motion judge dismissing a motion for summary judgment proposes to make a
    binding determination of law, he or she should specifically make reference to
    rule 20.04(4) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194 and
    the legal determination made should form part of the formal order. This
    approach was more recently confirmed in
Dams v. TD Homes and Auto Insurance
    Co.
, 2013 ONCA 730.

[4]

In this case the motion judge made no reference to rule 20.04(4) and no
    legal determinations are included in her formal order.

[5]

It follows that the motion judge did not make any binding determinations
    of law. Her legal analysis simply indicates the course of her reasoning in
    reaching the conclusion to dismiss the appellant's summary judgment motion.
    Should the appellant proceed to trial, the motion judge's reasons should not be
    treated as final determinations of the legal issues raised. The moving party
    recognizes this is the case.

[6]

The order made in this case is not a final order. The appeal is quashed.

[7]

Costs of the motion in the appeal fixed in the amount of $7,500 all
    inclusive.

R.G.
    Juriansz J.A.

S.E.
    Pepall J.A.

K.
    van Rensburg J.A.

